Citation Nr: 0614560	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for 
depression/dysthymia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran had active service from July 1964 to July 1968.  
While the record contains the report of an enlistment 
examination dated in July 1983, there is no indication in the 
record, to include the veteran's contentions, that he 
actually served on active duty at any time subsequent to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The issue of entitlement to service connection for PTSD is 
addressed in the remand that follows the order section of 
this decision.  


FINDING OF FACT

Depression/dysthymia was not present in service or until 
years thereafter, nor is it etiologically related to service.


CONCLUSION OF LAW

Depression/dysthymia was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of psychotic 
depression during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for 
depression/dysthymia.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in September 2002 and July 
2003, prior to the initial adjudication of his claim.  
Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for depression/dysthymia.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  The Board 
has considered whether a remand is necessary to obtain a 
medical opinion with respect to this issue, but has 
determined that no such medical opinion is required in this 
case because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an opinion would substantiate the claim.  

The Board also notes that records in the possession of the 
Social Security Administration (SSA) have not been obtained.  
The Board has considered whether a remand of this issue is 
necessary to obtain those records.  However, the SSA award 
letter clearly sets out the evidence considered in the award 
of disability benefits.  While that evidence pertains to a 
current diagnosis of depression, such is already conceded.  
The evidence cited is all quite recent and does not pertain 
to the matter of whether the veteran had a disease or injury 
in service or a psychiatric diagnosis in the year following 
discharge.  Based on a review of the SSA award letter, the 
records considered by SSA cannot reasonably be expected to 
provide the evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that under these 
circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 541 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In sum, the Board is also satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Efforts were made by the RO to obtain the veteran's service 
medical records from his first period of service.  However, 
the records received from the National Personnel Records 
Center included only the record of a medical examination 
dated in July 1983 and a copy of the veteran's Form DD-214 
from his first period of service.  In light of the absence of 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

While the veteran stated in a July 2003 VA Form 21-4138 that 
he had had problems with depression since 1968, he has not 
submitted or identified any medical evidence that supports 
this assertion.  The earliest reference to depression in the 
claims file comes from a March 1981 claim for non-service 
connected pension benefits.  At that time, the veteran 
identified several disabilities, including depression, but 
indicated that they were not related to service, and he left 
blank the section indicating treatment during service.  
Moreover, he identified the date of onset of these conditions 
as about 1974, six years after discharge.  

The earliest confirmed diagnosis of depression comes from a 
January 1996 private treatment record of T.R.G., M.D.  
However, even as late as September 2001, the veteran did not 
maintain that his depression was service related.  Although 
he filed a service connection claim in September 2001, he did 
not list depression as a condition related to service.  The 
veteran first sought service connection for depression in 
July 2003.  Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].

At an October 2001 psychosocial assessment, the veteran 
stated that he had been depressed most of his life and had a 
near nervous breakdown when he was 24.  This would have been 
in 1970, approximately two years after discharge.  The 
veteran denied any treatment or hospitalization for 
depression.  In January 2002, a social worker noted that the 
veteran had never had formal psychiatric treatment and had 
never seen a psychiatrist or mental health provider.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) [a veteran's version of 
events from past may be of limited credibility and probative 
value in the absence of medical records showing treatment for 
the claimed disorder].

Also in the January 2002 social work note, the veteran 
recounted a history of depression for the past 27 years, 
which would place the date of onset by the veteran's account 
at about 1975, seven years after discharge.  In a March 2003 
behavioral health outpatient progress report, the veteran 
recounted a history of depression for about 10 years.

In any event, there is no medical evidence of 
depression/dysthymia until many years following the veteran's 
discharge from service or medical evidence of a nexus between 
the claimed disability and the veteran's military service.  
Moreover, a February 2001 VA outpatient record relates the 
current disorder to the veteran's job situation and did not 
refer to his military service.  A July 2003 VA behavioral 
health outpatient progress note states that issues of pain 
are the primary trigger for the veteran's depression.

In essence, the evidence of a nexus between the veteran's 
currently diagnosed depression and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Service connection for depression/dysthymia is denied.


REMAND

In September 2004, subsequent to the April 2004 supplemental 
statement of the case, the veteran submitted additional 
evidence that is pertinent to his claim of entitlement to 
service connection for PTSD.  The veteran did not include a 
waiver of initial RO consideration of the new evidence.  
Moreover, the new evidence submitted by the veteran includes 
additional stressor information, which would appear to 
warrant further evidentiary development.  The veteran 
submitted names of members of his unit who were killed in 
action while he was in Vietnam.  He also provided clarifying 
information with respect to a more specific date range for 
stressors previously submitted to the RO.  

In addition to the above, the veteran submitted a letter from 
the SSA pertaining to an award of disability benefits, in 
part, on the basis of psychiatric symptomatology.  The 
records in the possession of the SSA may contain additional 
details pertinent to the verification of the veteran's 
stressors.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of all pertinent 
records in the possession of the SSA.  

4.  The RO or the AMC should prepare a 
summary of all of the veteran's alleged 
in-service stressful experiences, 
including those identified in the 
veteran's September 2004 submissions, and 
those obtained in response to the actions 
above.  This summary, along with a copy 
of the veteran's DD Form 214, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(CURR), 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  CURR should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


